DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written to correct a minor typographical error in the Allowability Notice mailed on 04/20/2021.
Claim 127 erroneously contains a concluding period in line 10, between the words “amplification” and “oligomers” of the limitation “of said pair of amplification.oligomers, wherein the oligomer probe comprises a non-nucleotide detectable label”. This paper is written to delete this concluding period.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative of record, Adam M. Breier on April 14, 2021.
This application has been amended as follows: 
Claims 76, 87, 92-93, 99, 112 and 114 are restated below as originally presented in the Notice of Allowance mailed on 04/20/2021. 
Claim 127 is newly amended as set forth below. 

76.  (Previously Presented) A method for identifying a stx2 gene in a sample, said method comprising:
a)    contacting said sample with a pair of amplification oligomers
(i)    a first oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 33 and a second oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 34;
(ii)    a first oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 40 and a 
(iii)    a first oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 36 and a second oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 37;
b)    amplifying nucleic acid in said sample with said pair of amplification oligomers to obtain an amplification product; and
c)    determining the sequence of said amplification product or detecting said amplification product using a detection probe, wherein the pair of amplification oligomers have the property of amplifying the stx2 gene at a concentration below 7.5 copies/µl with no or very limited cross-reactivity.

87. (Previously Presented) A primer-probe set for identification of a stx2 gene, said primer-probe set comprising: a pair of amplification oligomers and an oligomer probe, said pair of amplification oligomers
(i)    a first oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 33 and a second oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 34;
(ii)    a first oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 40 and a second oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 41; or
(iii)    a first oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 36 and a second oligomer comprising a target hybridizing sequence consisting of SEQ ID NO: 37; and 
[[an]] said oligomer probe hybridizable to a stx2 gene region located between the regions of hybridization of said pair of amplification oligomers, wherein the oligomer probe comprises a non-nucleotide detectable label, wherein the pair of amplification oligomers have the property of amplifying the stx2 gene at a concentration below 7.5 copies/µl with no or very limited cross-reactivity.

92. (Previously Presented) The kit of claim 91, said kit further comprising :
(1-i) a first oligomer having at least 90% sequence identity to SEQ ID NO: 30 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 31;
(1-ii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 1 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 2;
(1-iii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 8 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 9;
(1-iv) a first oligomer having at least 90% sequence identify to SEQ ID NO: 12 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 13; or
(1-v) a first oligomer having at least 90% sequence identity to SEQ ID NO: 19 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 20.

93. (Previously Presented) The kit of claim 91, further comprising a primer-probe set comprising a pair of stx1 amplification oligomers, each member of said pair of stx1 amplification oligomers having a length of from about 15 to about 25 contiguous nucleotides, said pair of stx1 amplification oligomers :
(1-i) a first oligomer having at least 90% sequence identity to SEQ ID NO: 30 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 31;
(1-ii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 1 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 2;
(1-iii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 8 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 9;
(1-iv) a first oligomer having at least 90% sequence identify to SEQ ID NO: 12 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 13; or
(1-v) a first oligomer having at least 90% sequence identity to SEQ ID NO: 19 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 20; and 
an oligomer probe hybridizable to a stx1 gene region located between the regions of hybridization of said pair of stx1 amplification oligomers.

99. (Previously Presented) The method of claim 76, wherein part a) further comprises contacting said sample with a pair of stx1-specific amplification oligomers, each member of said stx1-specific pair of amplification oligomers having a length of from about 15 to about 25 contiguous nucleotides, 
said pair of stx1-specific amplification oligomers 
(1-i) a first oligomer having at least 90% sequence identity to SEQ ID NO: 30 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 31;
(1-ii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 1 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 2;
(1-iii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 8 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 9;
(1-iv) a first oligomer having at least 90% sequence identify to SEQ ID NO: 12 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 13; and
(1-v) a first oligomer having at least 90% sequence identity to SEQ ID NO: 19 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 20; and
part b) comprises amplifying nucleic acid in said sample with said pair of amplification oligomers and said stx1-specific pair of amplification oligomers to obtain at least one amplification product; and
part c) comprises determining the sequence of said at least one amplification product or detecting said at least one amplification product using the detection probe and a stx1-specific detection probe.


112. (Previously Presented) A primer probe set comprising the primer probe set of claim 87, and further comprising a pair of stx1-specific amplification oligomers, each member of said stx1-specific pair of amplification oligomers having a length of from about 15 to about 25 contiguous nucleotides, 
said pair of stx1-specific amplification oligomers 
(1-i) a first oligomer having at least 90% sequence identity to SEQ ID NO: 30 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 31; 
(1-ii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 1 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 2;
(1-iii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 8 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 9;
(1-iv) a first oligomer having at least 90% sequence identify to SEQ ID NO: 12 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 13; and
(1-v) a first oligomer having at least 90% sequence identity to SEQ ID NO: 19 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 20.

114. (Previously Presented) The primer-probe set of claim 87, further comprising: a pair of stx1-specific amplification oligomers, each member of said stx1-specific pair of amplification oligomers having a length of from about 15 to about 25 contiguous nucleotides, said pair of stx1-specific amplification oligomers 
(1-i) a first oligomer having at least 90% sequence identity to SEQ ID NO: 30 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 31;
(1-ii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 1 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 2;
(1-iii) a first oligomer having at least 90% sequence identity to SEQ ID NO: 8 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 9;
(1-iv) a first oligomer having at least 90% sequence identify to SEQ ID NO: 12 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 13; and
(1-v) a first oligomer having at least 90% sequence identity to SEQ ID NO: 19 and a second oligomer having at least 90% sequence identity to SEQ ID NO: 20; and 
a stx1-specific detection probe hybridizable to a stx1 gene region located between the regions of hybridization of said pair of stx1-specific amplification oligomers.
127. (Currently Amended) A primer-probe set for identification of a stx2 gene comprising a pair of amplification oligomers, said amplification oligomers comprising:
(i)    a first oligomer consisting of the sequence of SEQ ID NO: 33 and a second oligomer consisting of the sequence of SEQ ID NO: 34;
(ii)    a first oligomer consisting of the sequence of SEQ ID NO: 40 and a second oligomer consisting of the sequence of SEQ ID NO: 41; or
(iii)    a first oligomer consisting of the sequence of SEQ ID NO: 36 and a second oligomer consisting of the sequence of SEQ ID NO: 37; and 
an oligomer probe hybridizable to a stx2 gene region located between the regions of hybridization of said pair of amplification [[.]] oligomers, wherein the oligomer probe comprises a non-nucleotide detectable label. 
Conclusion
Claims 76-96 and 99-127 are allowed in view of the Examiners Amendment above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 25, 2021